Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a corrected notice of allowability in response to the amended specification filed March 14, 2022.  This application is a continuation of US application 15/430016, now US patent 10537589, filed February 10, 2017, which claims benefit of provisional applications 62/27657, filed February 19, 2016, and 62/295676, filed February 12, 2016.
Claims 56-79 are pending in this application.
Claims 56-79 as amended are examined on the merits herein.

Amended Disclosure
The substitute specification and abstract submitted March 14, 2022 are entered as they are substantially the same as the disclosure previously of record, and serve only to correct the improper shading of the table on p. 22 of the specification.  However, the amended claims submitted March 14, 2022 will not be entered.  This claim set is identical to the originally filed claims and appears to have been inadvertently included with the amended specification.  The amendment significantly broadens the scope of the claimed invention and in fact reintroduces claims previously rejected as obvious in the office action submitted December 31, 2020.  In addition, the claim set submitted is improperly numbered as it reintroduces previously canceled claims under their original claim numbers, and makes no mention of previously pending claims 14-79.  For these reasons claims 56-79 as submitted August 27, 2021, and pending at the time of allowance, remain allowed in this application.

Reasons for Allowance


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/18/2022